 



Exhibit 10.1
(ENTERASYS LOGO) [b57751enb5775100.gif]
ENTERASYS PERFORMANCE INCENTIVE PLAN (EPIP)
PURPOSE
Provide an outcome-based annual cash incentive to key employees for their
contributions to the success and profitability of Enterasys Networks. This Plan
is intended to provide participants with an opportunity to receive above average
incentive compensation for above average performance, with lower levels of
incentive compensation associated with lower levels of performance.
EFFECTIVE DATE
This plan is effective as of January 2, 2005, for the fiscal year ending
December 31, 2005.
ELIGIBILITY
Full-time executives, managers and key employees not participating in any other
cash incentive compensation plan unless such other plan expressly provides for
participation in EPIP. Non-exempt employees are not eligible to participate in
this plan.
INCENTIVE TARGETS
A participant’s target cash incentive compensation opportunity, which is set
individually within each Tier specified below, will range from 10% to 200% of
base salary, depending upon position and role (see guide chart below):

              Tier   Position/Job Level   Incentive Target Range*
I
  Executive Chairman   As determined by Compensation Committee
 
  President / Chief Executive Officer     200 %
II
  Senior / Executive Vice President     60% — 100 %
III
  Director / Vice President     40% —  70 %
IV
  Manager / Key Employee     20% —  50 %
V
  Individual Contributors     10% —  20 %

 

*   Expressed as a percentage of Base Salary

 



--------------------------------------------------------------------------------



 



INCENTIVE PLAN ELEMENTS
EPIP has two elements: (i) overall funding of the EPIP on an aggregate basis,
and (ii) individual annual incentive awards (which, in the aggregate, may be
less than but may not exceed actual aggregate EPIP funding). Maximum aggregate
EPIP funding will be equal to the aggregate of individual participant target
bonus amounts, plus any funding based on the occurrence of a qualifying Business
Combination as set forth below.
EPIP FUNDING

•   Performance Objectives Funding Factor: The portion of EPIP funding relative
to aggregate target levels allocable for awards based on Departmental
KPI’s/Individual Performance objectives (as described below) will be made in the
exclusive discretion of the Board of Directors of Enterasys Networks, Inc. The
portion of EPIP funding allocable for awards based on corporate financial
performance objectives established by the Enterasys Networks, Inc. Board of
Directors will be based on the Company’s actual achievement of such financial
performance objectives. The financial performance objectives for 2005 will be
based on quarterly and year-to-date metrics for Revenue, Operating
Profitability, and Free Cash Flow, and a relative weight for each of these
factors will be established by the Board at the time the financial performance
standards are established. Achieving funding at aggregate target levels will
require financial performance substantially exceeding the Company’s base annual
operating plan objectives. Determination of achievement of specific corporate
financial performance metrics is subject to the sole and exclusive discretion of
the Board of Directors of Enterasys Networks, Inc.

•   Corporate Transaction Funding Factor: In addition to funding based on
achievement of Departmental KPI’s/Individual Performance objectives and the
Company’s financial performance objectives, in the event that a merger or
consolidation involving the Company, or a sale or other disposition of all or
substantially all of the stock or assets of the Company (collectively, a
“Business Combination”) is consummated at any time during the current fiscal
year, provided that such Business Combination is approved in advance by the
Enterasys Networks, Inc. Board of Directors and results in a transfer of
ownership of more than 50% of the equity or assets of the Company to an
individual, entity, or group of related individuals or entities, EPIP will be
funded in an amount equal to 20% of aggregate individual EPIP target amounts.

•   Periodic Accrual of Funding. Accrual of funding will occur based on Board
discretion, achievement of corporate financial performance targets and/or the
occurrence of a qualifying Business Combination. Accrual of EPIP funding based
on Board discretion may be made quarterly in the sole discretion of the Board.
Accrual of EPIP funding based on achievement of Board-approved corporate
financial performance objectives as determined by the Board will be made
quarterly. For each quarter, funding (if any) based on corporate financial
performance will increase by an amount equal to the lesser of (a) the funding
amount determined based on the results for such quarter, and (b) the difference
(but not less than zero) between (i) the aggregate funding for all prior
quarters of the fiscal year and (ii) the funding amount determined based on
year-to-date results for the most recently completed quarter. Accruals based on
corporate financial performance targets will not be reduced in subsequent
periods based on failure to achieve corporate financial targets in such
subsequent periods. EPIP funding for corporate transaction incentive awards will
be made upon closing of a qualifying Business Combination.

PRELIMINARY ALLOCATION OF AWARDS

•   Preliminary allocation of EPIP funding based on achievement of
Board-approved corporate financial performance objectives will be made
quarterly.

•   Preliminary allocation of EPIP funding for corporate transaction incentive
awards will be made upon closing of a qualifying Business Combination.

- 2 -



--------------------------------------------------------------------------------



 



INDIVIDUAL INCENTIVE AWARDS

  •   Actual EPIP incentive awards will be based on:

      ü Achievement of the Company’s financial performance objectives;         ü
Achievement of departmental Key Performance Indicators (“KPI’s”) and/or
individual goals and objectives;         ü The occurrence of a qualifying
corporate transaction;         ü Individual target bonus levels; and         ü
Position/Job Level.

  •   Based on assigned Tier, and subject to funding criteria being met and
satisfaction of all other terms and conditions set forth in this plan, actual
incentive awards that are funded based on achievement of corporate financial
performance targets will be based on a combination of Company and Departmental
KPI’s/Individual performance.

                                                     
                            Incentive Target Distribution                    
Metric   Tier I   Tier II   Tier III   Tier IV   Tier V
Company Performance
    100 %     90 %     80 %     75 %     70 %
 
                                       
Dept KPI / Individual Performance
    0 %     10 %     20 %     25 %     30 %
 
                                       
Total
    100 %     100 %     100 %     100 %     100 %

      Example: a Software Engineer Manager in Tier IV might have an incentive of
30% of base salary, of which 75% depends on Company performance and 25% depends
on Departmental KPI’s/Individual Performance.

PRORATION FACTORS

  •   Individual annual incentive awards will be prorated for partial years in
the following situations:

      ü Employees who were hired during the plan’s year and who have at least
60 days of active service in an eligible position.        
ü Employees who were transferred from ineligible to eligible positions during
the plan’s year and who have at least 60 days of active service in the eligible
position within the year.
       
ü Employees who transferred between positions for which the incentive plans are
different, and who have at least 60 days of active service in an eligible
position within the year, will have their bonuses prorated based on length of
time in each eligible position.
       
ü Employees who were eligible for the plan, terminated their employment, and
were rehired into plan-eligible positions during the plan year.

  •   Incentive awards will be prorated on a weekly basis, not on working days
during any given performance measurement period.

- 3 -



--------------------------------------------------------------------------------



 



PAYMENT SCHEDULE

•   Payment of annual incentive awards, if any, which are funded based on
achievement of individual, department and corporate financial performance
objectives, will be made following the end of the defined plan year and the
Company’s announcement of financial results for the full year, determination by
the Board of Directors of the achievement of established metrics and funding of
the plan, and determination by management of the degree to which Departmental
KPI’s and individual goals have been achieved, but in any event no later than
March 15 of the following year.

•   Payment of incentive awards funded based on closing of a qualifying Business
Combination will be made to participants (who were participants on the date
immediately preceding the date said Business Combination was consummated), such
payment to be made on the earliest of (i) the date that annual EPIP payments are
made based on corporate financial performance, and (ii) March 15 of the year in
which the transaction occurred or March 15 of the next calendar year if the
transaction occurred after March 15 in any calendar year; provided, however,
that, notwithstanding the provisions of “Additional Terms and Conditions – 2005
EPIP – Termination” below, any person who was a participant on the date said
Business Combination was consummated and whose employment is terminated prior to
payment of incentive awards pursuant to (i) or (ii) above other than voluntarily
by the Participant or for cause by the Company, shall receive payment of his or
her incentive award within five business days of the date the Participant’s
employment with the Company is terminated.

SPECIAL PROVISIONS APPLICABLE IN THE EVENT OF A BUSINESS COMBINATION
In the event that a Business Combination is consummated prior to the time that
EPIP individual incentive awards have been made, notwithstanding anything to the
contrary contained in the Plan:

•   Actual incentive awards shall be paid as follows: (A) in accordance with the
preliminary funding or allocation, or individual bonus award, determinations
that have been made with respect to all or part of the year, if such
determinations have been made by the Board (but the bonuses have not yet paid)
prior to the date of the Business Combination, and to the extent that, and for
any periods for which, such determinations have not been previously made
(B) shall be determined and paid assuming (i) that all EPIP funding and
allocation of awards shall be based solely upon achievement of Departmental
KPI’s/Individual Performance objectives and corporate financial performance
without application of Board discretion, (ii) a level of EPIP funding for awards
based upon achievement of Departmental KPI’s/Individual Performance equal to 40%
of maximum potential funding for such awards for such periods, (iii) for
purposes of EPIP funding and allocation of awards based upon corporate financial
performance, a level of corporate financial performance consistent with the
levels contained in the annual operating plan as last approved by the Board
prior to the Business Combination, and (iv) that, for purposes of payments of
awards to individuals that are based on KPI’s/Individual Performance, all
individual and departmental performance requirements necessary for payment of
awards at a level equal to 40% of maximum achievement. In the circumstances
described in clause (B) of the preceding sentence, if it is later determined
that corporate performance was greater than the levels contained in the annual
operating plan as last approved by the Board, the Participant’s bonus shall be
correspondingly adjusted.

•   Payment of incentive awards based on achievement of individual, departmental
and corporate financial performance objectives will be made in accordance with
the terms of the EPIP to all persons who were participants on the date
immediately preceding the date of the Business Combination was consummated, such
payment to be made on the earliest of (i) the date that annual EPIP payments are
made based on corporate financial performance, and (ii) March 15, 2006;
provided, however, that, notwithstanding the provisions of “Additional Terms and
Conditions – 2005 EPIP – Termination” below, any person who was a participant on
the date said Business Combination was consummated and whose employment is
terminated prior to payment of incentive awards pursuant to (i) or (ii) above
other than voluntarily by the Participant or for cause by the Company, shall
receive payment of his or her incentive award within five business days of the
date the Participant’s employment with the Company is terminated.

- 4 -



--------------------------------------------------------------------------------



 



ADDITIONAL TERMS AND CONDITIONS – 2005 EPIP

•   Base Salary: A Participant’s base salary in effect on the last Friday of the
fiscal year will be used for the purpose of EPIP calculations.   •   Incentive
Target: a participant’s target incentive bonus, expressed as a percentage of
base salary, in effect on the last Friday of the fiscal year will be used for
the purpose of award calculations.   •   Eligibility: Employees become eligible
to participate in this plan on the date they become actively employed in an
eligible position. Eligible positions are specifically identified by HR and may
change from time to time in Enterasys’ sole discretion. Employee must be a plan
participant for a minimum of 60 days during 2005 to be eligible to receive any
award under the plan (including any award based on the occurrence of a Business
Combination).   •   Performance Notice: Plan participants placed on a
Performance Improvement Notice during the plan year are not guaranteed to
receive an award under any circumstance.   •   Termination: Plan participants
who terminate employment voluntarily or involuntarily prior to payment date will
not receive an EPIP award based on corporate financial performance or
departmental/individual performance. Participants who terminate employment
voluntarily or whose employment is terminated by the company for cause are not
eligible for any awards under this Plan.   •   Leave of Absence: Awards will be
prorated based on number of weeks worked during the plan year and paid upon
return for those Plan participants on Leave of Absence.   •   Funding: All
payments are from funds made available to the plan as prescribed by this
document and any addendum hereto and in accordance with performance against
pre-established goals and objectives and subject to the discretion of the Board
of Directors described above.   •   Discretionary Awards: Awards are not
guaranteed compensation and employees eligible to participate in the plan are
not guaranteed to receive any award, except as expressly set forth herein in the
event of a Business Combination.   •   Tax Related Liabilities: Participants are
responsible for determining the tax consequences for incentive awards, which
will be subject to appropriate withholding by the Company.   •   Payment
Disputes: Plan participants agree that payment disputes, including but not
limited to disputes relating to promotions, demotions, changes in positions,
prorating of payment, must be submitted within 30 days of the earlier of
(i) notice of the amount of any earned award, and (ii) check receipt.   •  
Acknowledgement of Receipt: Plan participants shall receive access to a copy of
the plan document or a communication outlining plan criteria and guidelines.   •
  No Contract of Employment: Participation in this plan does not constitute a
guarantee of employment in any way, for any given performance period or other
time period.   •   Plan Changes: The Company reserves the right to revise or
terminate this plan, with or without notice, at any time for any reason it deems
appropriate, provided however that Plan provisions relating to incentive awards
based on qualifying Business Combination or as otherwise provided under “Special
Provisions in the Event of a Business Combination” may not be amended from and
after the consummation of such a Business Combination.

- 5 -